IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-50879
                          Conference Calendar



VICKIE GORDON,

                                           Plaintiff-Appellant,

versus

UNITED STATES DEPARTMENT OF VETERANS AFFAIRS;
COUNTRYWIDE HOME LOANS, INC.,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-01-CV-138
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Vickie Gordon appeals the dismissal, without prejudice, of

her claims against the United States Department of Veterans

Affairs (“VA”) and Countrywide Home Loans, Inc. (“Countrywide”).

Gordon contends that the district court was without subject-

matter jurisdiction over this action, which was filed originally

in Texas state court.    Gordon argues that 28 U.S.C. § 1442 does

not authorize removal by a federal agency.      Gordon’s position is

inconsistent with the plain language of 28 U.S.C. § 1442(a)(1),


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50879
                                 -2-

as well as our precedent.    See Winters v. Diamond Shamrock Chem.

Co., 149 F.3d 387, 397 n.12 (5th Cir. 1998).

     Gordon fails entirely to brief the question of whether the

district court erred in its determination, under Zuspann v.

Brown, 60 F.3d 1156 (5th Cir. 1995), that it lacked jurisdiction

to consider certain claims, and she likewise fails to argue that

the district court erred in its conclusion that the VA gave

proper notice of an upcoming foreclosure sale.   Failure by the

appellant to identify any error in the district court’s analysis

or application of the law to the facts of the case is the same as

if the appellant had not appealed that judgment.    See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).   Gordon makes no argument that the district court

erred in dismissing her claims against Countrywide, and therefore

she has waived any argument she might have asserted as to this

defendant.    See Carmon v. Lubrizol Corp., 17 F.3d 791, 794 & n.6

(5th Cir. 1994).

     AFFIRMED.